Case 8:20-cv-00993-MCS-ADS Document 154 Filed 08/16/21 Page1of1 Page ID #:5470

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES — GENERAL

Case No. 8:20-cv-00993-MCS-ADS Date August 16, 2021
Title Netlist Inc. v. Samsung Elecs. Co., Ltd.

 

Present: The Honorable Mark C. Scarsi, United States District Judge

 

Stephen Montes Kerr Not Reported
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Present None Present

Proceedings: (IN CHAMBERS) ORDER UNSEALING ORDER RE: MOTION FOR
JUDGMENT ON THE PLEADINGS (ECF No. 120)

The Court provisionally sealed its August 5 Order resolving Defendant’s
motion for judgment on the pleadings. (Order, ECF No. 120.) The parties did not
timely submit a joint statement indicating “whether any matter stated in th[e] Order

is information that should remain under seal.” (Order 8.) Accordingly, the Court
directs the Clerk to unseal the Order.

IT IS SO ORDERED.

 

Page 1 of 1 CIVIL MINUTES — GENERAL Initials of Deputy Clerk SMO
